DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of amendments made. A new reference is provided to address the amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/211233 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward matching attributes of patients with clinical trial criteria using natural language processing and based on knowledge graph, recommending therapies to the patients, and the claims of the instant application would be obvious over the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/215280 (reference they are both directed toward matching attributes of patients with clinical trial criteria using natural language processing and based on knowledge graph, recommending therapies to the patients, and the claims of the instant application would be obvious over the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/202889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward matching attributes of patients with clinical trial criteria using natural language processing and based on knowledge graph, recommending therapies to the patients, and the claims of the instant application would be obvious over the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0306791) in view of Welsh et al. (US 2016/0117470).
Claim 1
Allen teaches a method comprising: 
receiving a first electronic document corresponding to a first clinical trial (natural language content 1210 of Fig. 12; [0110] 1.  Initially the mechanisms of the illustrative embodiments receive a natural language text as input which is then syntactically and semantically parsed and analyzed), wherein the first electronic document specifies a plurality of criteria, wherein the first plurality of criteria specifies attributes of individuals that are eligible for the first clinical trial (See Fig. IJ for example; [0112] 3.  Each annotation is then associated with a support value indicating the degree to which the annotation is or is not met, i.e. found in outside documentation, as may be determined from a comparison of text of the annotation with text of an outside source or corpus of information (e.g., patient medical records); [0188] Consider again a scenario where an evaluation of the natural language statement "Patient has MDS or AHD with clear documentation" is performed. [0039] Having identified a subset of nodes for further consideration, characteristics of the nodes themselves, and the structure of the area of the logical graph associated with the nodes, may be evaluated to identify/select nodes for requesting additional information from a user.  For example, characteristics of the nodes of an edge may be compared against user context data, and user attribute data, for a user that is associated with the source of the question or natural language statement. See also [0102]); 
identifying the first plurality of criteria for the first clinical trial specified in the first electronic document based on processing the first electronic document using one or more natural language processing (NLP) techniques ([0111] 2.  Annotations are placed on spans of text that listing of criteria required for enrollment in a particular treatment plan for a disease, a criterion for inclusion in a clinical trial, or the like. See also [0228]), 
analyzing the first plurality of criteria using one or more NLP techniques to determine a respective confidence level for each respective criterion of the first plurality of criteria (See at least 330 and 340 of Fig. 3D; [0103], The annotations in the syntactic/semantic parse may be used as a basis for querying an external data source in order to calculate the amount of evidential support for each annotation (both for truth and falsity).  The result of the evidential support calculation may then be associated with the NLP annotations.  The evidential support calculation indicates the degree to which the annotation is met (truth) or is not met (false) based on the additional information obtained from the external source in support of, or against, the annotation being correct.  In a medical context, it should be appreciated that when it is stated that an annotation is met or has "truth" or is not met, i.e. "false," this is referring to the implied semantic relationship that the "patient has [medical concept]" such that if the annotation is met (truth) then the implied semantic relationship is true, i.e. the patient has that medical concept, whereas if the  [0230] In the synthesis stage 1660, the large number of relevance scores generated by the various reasoning algorithms may be synthesized into confidence scores for the various hypotheses. See also [0238]), 
wherein the respective confidence level indicates a degree of certainty that the respective criterion was required for the first clinical trial ([0117] A natural language text or content 320 that contains logic that is to be reasoned about is received by the mechanisms of the illustrative embodiments which, in this example, is the statement " Patient has MDS or AHD with clear documentation." For example, this statement may be a requirement for inclusion in a medical trial and the mechanisms of the illustrative embodiments may be searching through electronic medical records to identify which patients are valid candidates for participation in the medical trial. See at least 330 and 340 of Fig. 3D; [0103], The annotations in the syntactic/semantic parse may be used as a basis for querying an external data source in order to calculate the amount of evidential support for each annotation (both for truth and falsity).  The result of the evidential support calculation may then be associated with the NLP annotations.  The evidential support calculation indicates the degree to which the annotation is met (truth) or is not met (false) based on the additional information obtained from the external source in support of, or against, the  This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question, i.e. that the candidate answer is the correct answer for the input question.); 
generating, after completion of the first clinical trial, a knowledge graph based at least in part on the first clinical trial (See at least Fig. 3D; [0238], For example, in one illustrative embodiment, there may be a database of thousands of clinical trial documents that outline inclusion and exclusion criteria for enrolling patients into the clinical trial studies.  The logical reasoning system (LRS) of the illustrative embodiments may be used to parse each inclusion/exclusion criteria into logical parse trees.  The logical parse trees may then be populated with knowledge from external resources (e.g., the patient's medical record) to determine if each criteria is met or not met by that particular patient's information. See also [0060], Mechanisms for Generating a Logical Graph from Initial Natural Language Processing Results), 
wherein the confidence level assigned to each respective criterion is included in the knowledge graph for subsequent use (See values at least in 330 and 340 of Fig. 3D; [0129] With regard to propagation of supporting evidence measure fuzzy logic values, again consider the illustrative embodiments as representing supporting evidence of a node of the logical parse as two separate supporting evidence fuzzy logic values, one for truth and one for falsity, each value being between 0.0 and 1.0.  For example, using a format of (truth, falsity) for such supporting evidence measures, an example supporting evidence measure may be (0.9, 0.0) indicating 90% confident that the corresponding node is true.  If a node is true, this means that the subtree of which it is the head is true. Similarly, as another example, a supporting evidence measure of (0.2, 
selecting one or more therapies in the knowledge graph to be recommended, based at least in part on a patient profile for a new patient and the confidence level assigned to each of the first plurality of criteria ([0104], Based on the mapping, the evidence measure value calculated as well as any relevance measure may be transferred or associated with the atomic logical term.  Reasoning operations may then be performed based on the evidence measures and relevance measures associated with the various atomic logic terms of the logical parse; [0151], additional reasoning may be made based on further reasoning statements or analysis, e.g., if a further reasoning statement is provided of the nature "if the patient has MDS or AHD, treatment is recommended" then a conclusion that treatment should be recommended may be generated based on the knowledge obtained from analysis of the natural language content "Patient has MDS or AHD with clear documentation." See also [0188]-[0192]).  
Still Allen may not clearly detail wherein the first electronic document specifies a plurality of criteria, wherein the first plurality of criteria specifies attributes of individuals that are eligible for the first clinical trial, and determining that although a first criterion of the first plurality of criteria is specified as required in the first electronic document, the first criterion was not used to select individuals for the first clinical trial based on determining that a first confidence level for the first criterion is below a predefined threshold.
Welsh teaches wherein the first electronic document specifies a plurality of criteria, wherein the first plurality of criteria specifies attributes of individuals that are eligible for the first clinical trial (Fig. 10A and Fig. 10B shows criteria specifying attributes such as “conditions” in Priority 1), and determining that although a first criterion of the first plurality of criteria is specified as required in the first electronic document, the first criterion was not used to select individuals for the first clinical trial based on determining that a first confidence level for the first criterion is below a predefined threshold ([0055] After the confidence measures have been calculated, the list of instances may be provided to a user by way of a user interface such as 600 or 700.  In certain embodiments, some or all of the list may be provided prior to calculating a confidence measure for each instance.  In certain embodiments, only instances associated with a confidence measure greater than or better than a desired/minimum confidence threshold are provided.  In certain embodiments, the system may receive one or more filter parameters (for example, filters such as keyword filter 602, location filter 604, and domain instance filter 606), and may filter the instances using those parameters.  In certain embodiments, such filter parameters may constitute exclusion factors when used to limit the list of instances. Examiner notes, based on the list, a patient may decide to enroll using the interface 600 or 700).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to incorporate treatment eligibility as taught by Welsh with the logical parse analysis method of Allen, because doing so would have provided a way for flexibly querying that system to access relevant categories of results, such as drugs and ongoing clinical trials. (abstract of Welsh)
Claim 2
Allen in view of Welsh further teaches the method of claim 1, wherein each respective confidence level indicates a degree of certainty that the respective criterion was actually utilized when selecting individuals for the first clinical trial (See at least Fig. 9A of Allen;  [0129] of Allen which teaches that measure of 0.9 for example, indicates 90% certainty and that 0.1 indicates highly uncertain; [0151], Using the example previously discussed above, since the 
Claim 3
Allen in view of Welsh further teaches the method of claim 1, wherein analyzing the first plurality of criteria comprises comparing each respective criterion of the first plurality of criteria with each other criterion of the first plurality of criteria to determine a respective level of consistency (See at least criteria 330 vs. criteria 340 of Fig. 3D of Allen; [0097] Confliction is indicated whenever there is some evidence for truth and some evidence for false, e.g., the truth and false fuzzy values are both non-zero. Examiner notes, in light of specification [0051], that inconsistencies indicates contradictions or conflicts.).  
Claim 4
Allen in view of Welsh further teaches the method of claim 1, wherein analyzing the first plurality of criteria comprises:  Page 50 of 56 CONFIDENTIAL - PREPARED BY ATTORNEY FOR IBMAttorney Docket No.: IBM4/P201805216US01 analyzing at least one of a title or a description associated with the first clinical trial to identify a potential criterion; and determining whether the potential criterion conflicts with any criteria in the first plurality of criteria ([0176] of Allen, Thus, in addition to the mechanisms described above with regard to the generation of a logical parse and the setting and propagation of supporting evidence (i.e. an evidential support reasoner) and relevance values (i.e. a relevance reasoner), the illustrative embodiments further provide mechanisms for resolving co-references (co-reference or intra-parse knowledge reasoner) in determining how knowledge associated with nodes in disparate portions of the logical parse may be influenced by one another due to similarity of information conveyed by those nodes.  As a result, a higher connectivity in the resulting knowledgebase is achieved. [0255] of Allen, As noted above, confliction may be determined by comparing the truth and falsity values of a node to see if they are both non-zero indicating a confliction.  Source remediating actions may comprise the modification of relevance scores of the nodes associated with that source, or the like.  The resulting evidential support reasoning results of the logical parse may be stored for later use and analysis to perform reasoning operations on the natural language content (step 1970). Examiner notes each node represent a criteria, and Allen teaches at least in [0255] of Allen, adjusting relevance scores based on conflict with another node).  

Claim 5
Allen in view of Welsh further teaches the method of claim 1, wherein analyzing the first plurality of criteria comprises: identifying at least one clinically similar trial to the first clinical trial; determining a second plurality of criteria for the at least one clinically similar trial; and comparing each criterion of the second plurality of criteria with each criterion of the first plurality of criteria to determine a respective level of consistency ([0106] of Allen, Different degrees of support may be calculated based on the nature of the evidence such that, for example, if exact term matching is found, then a higher degree of supporting evidence is determined to exist than if only a synonym is found or related concepts/terms are found. [0108] An external source of information, such as the corpus of documents or the like used to generate the supporting evidence measures, may be used to calculate a fuzzy value for the relevance measure confliction and appropriate source-remediating actions are performed (step 1960).  These evaluations of confliction and source-remediating actions attempt to resolve confliction in the case where two different sources are providing conflicting knowledge, e.g., source A provides the fact "patient does not have diabetes" and source B provides the fact that "patient does have diabetes." In such a case the system needs to resolve this confliction and determine which fact is correct and why.  This is done by performing the source remediating actions where it is determined which source is the least credible in this confliction.  Essentially, trust of the source is modified by reducing or increasing that source's relevance measure.).  
Claim 6
Allen in view of Welsh further teaches the method of claim 1, the method further comprising: upon determining that the first confidence level of the first criterion is below the predefined threshold, ignoring the first criterion when generating the knowledge graph (See Fig. 3D and [0123] of Allen, In this example, only nodes 330 and 340 intersect with annotations and thus, all other nodes of the logical parse are re-set to a relevance measure of fully irrelevant, 
Claim 7
Allen in view of Welsh further teaches the method of claim 1, the method further comprising: determining a potential criterion for the first clinical trial; determining a confidence level for the potential criterion; and upon determining that the confidence level for the potential criterion exceeds a predefined threshold, generating the knowledge graph based in part on the potential criterion ([0125] of Allen, Having generated the logical parse and associated each of the nodes of the logical parse with an initial set of supporting evidence measure fuzzy logic values and relevance measure fuzzy logic values, these values may be propagated throughout the logical parse in accordance with propagation methodologies and pre-established rules to distribute knowledge of logical relationships, evidence, and relevance throughout the logical parse.  As a result, reasoning can be performed on the logical parse to derive additional knowledge contained within the logical language of the input natural language content as discussed hereafter. [0126], To make such logical deductions, the support of learned facts is propagated through the logical parse such that the propagation improves the support of logical terms in the logical parse, i.e. new_value=max(old_value, computed_value).  It should be noted that propagation of supporting evidence measures never decreases the supporting evidence measure of an atomic logical term but only either increases the supporting evidence measure or maintains the previously generated supporting evidence measure. ).  
Claim 8

Claim 9
Allen in view of Welsh further teaches the method of claim 7, wherein determining the potential criterion comprises analyzing at least one of a title or a description associated with the first clinical trial to determine the potential criterion ([0188] of Allen, Consider again a scenario where an evaluation of the natural language statement "Patient has MDS or AHD with clear documentation" is performed. This statement may be part of a listing of criteria required for enrollment in a particular treatment plan for a disease, a criterion for inclusion in a clinical trial, or the like.).  
Claim 10
Allen in view of Welsh further teaches the method of claim 7, wherein determining the potential criterion comprises: identifying at least one clinically similar trial to the first clinical trial; and determining a second plurality of criteria for the at least one clinically similar trial, wherein the second plurality of criteria includes the potential criterion ([0111] of Allen, 2. previously defined annotations and corresponding terms specified for the particular domain with which the natural language text is associated or the domain in which the mechanisms of the illustrative embodiments are designed to operate, e.g., a medical domain, financial domain, legal domain, etc.; [0112] 3. Each annotation is then associated with a support value indicating the degree to which the annotation is or is not met, i.e. found in outside documentation, as may be determined from a comparison of text of the annotation with text of an outside source or corpus of information (e.g., patient medical records); Examiner notes outside documentation and comparison of annotations from the outside documentations are interpreted as comparing documents associated with clinical trials.).
Claim 11
This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim 12
This claim recites substantially the same limitations as those provided in claim 3 above, and therefore it is rejected for the same reasons.
Claim 13
This claim recites substantially the same limitations as those provided in claim 4 above, and therefore it is rejected for the same reasons.
Claim 14
This claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.
Claim 15

Claim 16
This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim 17
This claim recites substantially the same limitations as those provided in claim 3 above, and therefore it is rejected for the same reasons.
Claim 18
This claim recites substantially the same limitations as those provided in claim 4 above, and therefore it is rejected for the same reasons.
Claim 19
This claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.
Claim 20
This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654